DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Species 1 (Fig. 2) in the reply filed on 1/21/2022 is acknowledged. Claims 6-20 have been withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the scent volatizing component" in the last line.  There is insufficient antecedent basis for this limitation in the claim. For purposes of further consideration, claim 3 is being interpreted as depending from claim 2, where the scent volatizing component is first claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2018/0255966).
Regarding Claim 1

	Moore teaches a feeding-bottle cover (below – Fig. 1 and 4), comprising a breast-shaped feeding-bottle cover body (34 and 30), a heating component (46), and a controlling component (not shown), wherein a nipple portion (34) is provided on an upper surface of the feeding-bottle cover body, a feeding-bottle port (shown at 40) is provided on a lower surface of the feeding-bottle cover body, and a channel (45) is provided between the feeding-bottle port and the nipple portion; and the heating component and the controlling component are disposed inside the feeding-bottle cover body and electrically coupled to each other (Paragraphs [0043], [0044], and [0057]-[0060]).

    PNG
    media_image1.png
    502
    424
    media_image1.png
    Greyscale
	
    PNG
    media_image2.png
    231
    295
    media_image2.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakeham et al. (US 2017/0245678) (hereinafter Wakeham).
Regarding Claim 1

	Wakeham teaches a feeding-bottle cover (below – Fig. 1 and 6), comprising a breast-shaped feeding-bottle cover body (120 and 197), a heating component (140), and a controlling component (180), wherein a nipple portion (137) is provided on an upper surface of the feeding-bottle cover body, a feeding-bottle port is provided on a lower surface of the feeding-bottle cover body, and a channel (196A) is provided between the feeding-bottle port and the nipple portion; and the heating component and the controlling component are disposed inside the feeding-bottle cover body and electrically coupled to each other, as can be seen in the figures below (Paragraphs [0025] and [0027]).

    PNG
    media_image3.png
    668
    469
    media_image3.png
    Greyscale
			
    PNG
    media_image4.png
    710
    467
    media_image4.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore as applied to claim 1 above, and further in view of Perez et al. (US 2007/0014100) (hereinafter Perez).
Regarding Claim 5

	Moore teaches all the limitations of claim 1 as shown above.  Moore does not teach a housing of the feeding-bottle cover body is made of a transparent or semi-transparent material; the feeding-bottle cover further comprises a light-emitting component; and the light-emitting 
	Perez teaches a feeding-bottle cover (Fig. 3), comprising a breast-shaped feeding-bottle cover body (95) and a controlling component (71); and wherein a housing of the feeding-bottle cover body is made of a semi-transparent (or translucent) material; the feeding-bottle cover further comprises a light-emitting component (not shown); and the light-emitting component is disposed inside the feeding-bottle cover body and electrically connected to the controlling component (Paragraphs [0021], [0023] and [0025]).  

    PNG
    media_image5.png
    386
    493
    media_image5.png
    Greyscale

Moore and Perez are analogous inventions in the field of feeding bottle covers.  It would have been obvious to one skilled in the art at the time of filing to modify the feeding bottle cover of Moore with the teachings of Perez in order to light the interior of the container (Paragraph [0025]).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakeham as applied to claim 1 above with evidence by Perez et al. (US 2007/0014100) (hereinafter Perez).
Regarding Claim 5


	Wakeham does not teach the housing of the feeding-bottle cover body is made of a transparent or semi-transparent material.
Perez teaches a feeding-bottle cover (Fig. 3), comprising a breast-shaped feeding-bottle cover body (95) and a controlling component (71); and wherein a housing of the feeding-bottle cover body is made of a semi-transparent (or translucent) material; the feeding-bottle cover further comprises a light-emitting component (not shown); and the light-emitting component is disposed inside the feeding-bottle cover body and electrically connected to the controlling component (Paragraphs [0021], [0023] and [0025]).
Because both Wakeham and Perez both teach housings of feeding-bottle cover bodies made of plastic, it would appear obvious to one of ordinary skill in the art that the plastic of Wakeham is more than capable of being at least semi-transparent (or translucent) similar to the plastic of Perez. As such, the claim of the housing of the feeding-bottle cover body is made of a transparent or semi-transparent material does not provide patentable distinction over the prior art of record. See MPEP 2143(I)(B).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Moore (US 2018/0255966) – teaches a majority of the Applicant’s invention. However, Moore does not teach a scent volatilizing component, wherein the scent volatilizing component is disposed on the upper surface of the feeding-bottle cover body and electrically connected to the controlling component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/            Examiner, Art Unit 3733                                                                                                                                                                                            

/JAMES N SMALLEY/            Examiner, Art Unit 3733